Citation Nr: 1511946	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-12 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to VA death pension, dependency and indemnity compensation (DIC), and accrued benefits, to include whether the appellant may be recognized as the Veteran's surviving spouse for VA purposes.  


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1975 to November 1975.  The Veteran died in May 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the claims for entitlement to VA death pension, DIC, and accrued benefits.  In an October 2012 administrative decision, the RO determined that the appellant and the Veteran did not have a valid marriage for VA purposes, and the appellant was thus denied recognition of status as the Veteran's surviving spouse for VA purposes.

All documents on the Virtual VA paperless claims processing system and on the Veterans Benefits Management System have been reviewed.


FINDINGS OF FACT

1.  The Veteran died in May 2008, and the appellant did not live with the Veteran continuously until the date of his death.

2.  The appellant is not the surviving spouse of the Veteran.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for VA purposes have not been met, and entitlement to VA death pension, DIC, and accrued benefits is not warranted.  38 U.S.C.A. §§ 103, 503, 1102, 1304, 1310, 1311, 1541, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54, 3.205 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

When VA receives a complete or substantially complete application for benefits, it will notify the appellant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the appellant with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to the Appellant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the United States Court of Appeals for Veterans Claims (Court) held in Hupp v. Nicholson that 38 U.S.C.A. § 5103(a) notice for dependency and indemnity compensation (DIC) cases, including claims for service connection for the cause of a veteran's death, generally must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).
The RO provided VCAA notice by letter in June 2011.  The appellant was notified of how to substantiate the claims for death pension, DIC, and accrued benefits, to include the required information under Hupp.  The appellant was also provided information regarding the allocation of responsibility between the appellant and VA, and information on how VA determines effective dates.  

The Board acknowledges that in the June 2011 letter, the appellant was not notified as to how the VA determines disability ratings.  However, as discussed below, the Board is denying the appellant entitlement to recognition as the Veteran's surviving spouse for VA purposes.  As such, the appellant does not have standing as a claimant, and remand of the case to provide the appellant with information on how the VA determines disability ratings would not possibly result in the provision of new information to substantiate the appellant's claim.  As such, remand of the case for notice as to how VA determines disability ratings is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  Thus, the Board finds that VA has fulfilled its duty to notify.

Duty to Assist

The appellant has had ample opportunity to submit evidence to substantiate her claim for recognition as the Veteran's surviving spouse for VA benefits purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of whether the appellant is entitled to recognition as the Veteran's surviving spouse, and therefore whether she has status as a claimant.  Because the Board concludes that the appellant is not entitled to status as a claimant, as discussed below, remand of the case for further development would not possibly result in the provision of new information to substantiate the appellant's claim for VA benefits, and such a remand is not necessary.  See 38 C.F.R. § 3.159.  The Board concludes that VA's duty to assist is met.

Governing Law 

The appellant argues that she is the Veteran's surviving spouse for VA benefits purposes, and that she is entitled to VA death pension, DIC, and accrued benefits.  

The appellant has the burden to show status as a surviving spouse or child by a preponderance of the evidence in order to have standing to bring a claim for VA benefits.  See Colon v. Brown, 9 Vet. App. 104, 107-08 (1996).  

First, to qualify for recognition as the Veteran's surviving spouse, the appellant's marriage with the Veteran must meet the requirements of 38 C.F.R. § 3.1(j) and the appellant must have been married to the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50(a), (b).  Under 38 C.F.R. § 3.1(j), "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  

Louisiana does not recognize common law marriage and Mississippi only recognizes common law marriages if they are established prior to April 5, 1956.  See M21-1 Part IV, 12.04(d)(19)(25); October 2012 administrative decision.  For the purposes of 38 U.S.C.A. § 103, the requirement of a sanctioned marriage ceremony by a jurisdiction which does not recognize common law marriage constitutes a legal impediment to that marriage.  See VA Gen. Coun. Prec. 58-91 (July 7, 1991).  However, if the appellant entered into the marriage and it was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if (a) the marriage occurred 1 year or more before the Veteran died, and (b) the appellant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabitated with the Veteran continuously from the date of the marriage to the date of his death.  38 C.F.R. § 3.52(b).
Second, the appellant must have lived with the Veteran from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse.  38 C.F.R. § 3.50(b)(1).  Further, the appellant must not have remarried or, since the death of the Veteran, lived with another person and held herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b)(2).  

Third, even if the above requirements are met, VA benefits may only be paid to a surviving spouse only if the marriage meets certain further requirements under 38 C.F.R. § 3.54.  If the requirements under 38 C.F.R. § 3.54 are not met, then the appellant may not receive recognition as the Veteran's surviving spouse for VA purposes.    

Death pension may be paid to a surviving spouse of a World War II-era Veteran who was married to the Veteran (1) one year or more prior to the Veteran's death; or (2) for any period of time if a child was born during or before the marriage; or (3) prior to January 1, 1957.  38 U.S.C.A. § 1102; 38 C.F.R. § 3.54(a).  As the Veteran in this case is not of the WWII era, this provision is inapplicable. 

Death compensation may be paid to a surviving spouse who, with respect to the date of marriage, could have qualified as a surviving spouse for death compensation under any law administered by the Department of Veterans Affairs in effect on December 31, 1957, or who was married to the Veteran (1) before the expiration of 15 years after termination of the period of service in which the injury or disease which caused the Veteran's death or injury was incurred or aggravated; or (2) for one year or more; or (3) for any period of time if a child was born during or before the marriage.  38 U.S.C.A. § 1102; 38 C.F.R. § 3.54(b).  

Similarly, dependency and indemnity compensation may be paid to the surviving spouse of a Veteran who died on or after January 1, 1957, who was married to the Veteran (1) before the expiration of 15 years after termination of the period of service in which the injury or disease which caused the Veteran's death or injury was incurred or aggravated; or (2) for one year or more; or (3) for any period of time if a child was born during or before the marriage.  38 U.S.C.A. § 1102; 38 C.F.R. § 3.54(c).  

Analysis

The Veteran died in May 2008.  See e.g., May 2008 Application for U.S. Flag for Burial Purposes.  

Here, the appellant argues that she entered into a common law marriage in Louisiana and Mississippi with the Veteran from at least December 1982, the date of her divorce from her prior husband, until January 2003, during which time the appellant reportedly lived with the Veteran as husband and wife.  See June 2011 Form 21-4170; November 2010 claim; December 1982 Final Judgement for Divorce.  The Board acknowledges the appellant's argument that during this period of time ending in January 2003 when they allegedly lived as husband and wife, the appellant and the Veteran separated because they and the children had to go to school, and they had to work, but they intended for the separation(s) to be temporary.  See June 2011 appellant's statement; June 2011 Form 21-4170.  

However, per the appellant's own admission, she and the Veteran did not live together as husband and wife at any time after 2003, nor is there any indication in the record that the appellant and the Veteran were cohabitating at the time of his death.  See e.g., June 2011 Form 21-4170; May 2007 Veteran's claim for pension (showing that Veteran's last address of record was in Tennessee).  Therefore, even if the Board was to concede that the appellant entered into a common law marriage with the Veteran without knowledge of a legal impediment, there is no evidence to show that the appellant cohabitated with the Veteran continuously until the date of his death in May 2008.  The threshold requirement for a finding of surviving spouse, therefore, is not met.  
Because there is no evidence to show that the appellant lived continuously with the Veteran from the date of the alleged common law marriage to the date of the Veteran's death in May 2008, she cannot be considered a surviving spouse for VA purposes.  38 C.F.R. § 3.50(b)(1); 38 C.F.R. § 3.52(b).  Because the appellant is not recognized as the Veteran's surviving spouse for VA benefits purposes, she does not have standing to bring a claim for VA benefits, and therefore entitlement to VA death pension, DIC, and accrued benefits is denied.  38 U.S.C.A. §§ 103, 503, 1102, 1304, 1310, 1311, 1541, 5107, 7104; 38 C.F.R. §§ 3.1(j), 3.50, 3.54, 3.205.


ORDER

Entitlement to VA death pension, DIC, and accrued benefits, to include recognition of the appellant as the Veteran's surviving spouse for VA purposes, is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


